Case: 10-30150 Document: 00511348545 Page: 1 Date Filed: 01/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 12, 2011
                                     No. 10-30150
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

ANTON L. ROBINSON, also known as A T,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:04-CV-2164


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
       Anton L. Robinson, federal prisoner #11224-035, appeals the denial of his
28 U.S.C. § 2255 motion regarding his jury-trial conviction for conspiracy to
possess, with intent to distribute, 50 grams or more of crack cocaine, and his
resulting 324-month sentence.            The district court granted a certificate of
appealability for “whether petitioner was prejudicially denied the effective
assistance of counsel in violation of the Sixth Amendment in connection with the
advice provided concerning the sentencing guidelines”.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30150 Document: 00511348545 Page: 2 Date Filed: 01/12/2011

                                  No. 10-30150

      For a § 2255 claim for ineffective assistance of counsel (IAC), the district
court’s conclusions of law are reviewed de novo; its findings of fact, for clear
error. United States v. Molina-Uribe, 429 F.3d 514, 518 (5th Cir. 2005). An
evidentiary hearing was held for Robinson’s IAC claim, at which he and his trial
counsel testified.
      A district court’s IAC conclusions are mixed questions of law and fact,
subject to de novo review. United State v. Faubion, 19 F.3d 226, 228 (5th Cir.
1994).     To prevail on an IAC claim, defendant must show:         his counsel’s
performance fell below objective standards of reasonableness and, therefore, was
deficient; and he was prejudiced by that performance.         E.g., Strickland v.
Washington, 466 U.S. 668, 700 (1984). Regarding the first prong, defendant
must overcome a “strong presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance”. Id. at 689.
      Robinson claims IAC by asserting counsel: failed to advise him on the
maximum sentence he faced under the Sentencing Guidelines; did not inform
him of the specific sentencing ranges for proceeding to trial and pleading guilty;
and told him the sentencing range would be the same whether he proceeded to
trial or pleaded guilty. Robinson notes his sentencing range would have been
235-293 months had he pleaded guilty, rather than the 324-405 months he faced
following trial; and he maintains he would have pleaded guilty had he been so
advised.
      The record reflects the district court did not err in ruling counsel’s
performance was not deficient. Cf. United States v. Grammas, 376 F.3d 433,
435-37 (5th Cir. 2004) (holding performance deficient where counsel grossly
underestimated defendant’s sentencing exposure if he were found guilty at
trial); United States v. Herrera, 412 F.3d 577, 579-82 (5th Cir. 2005) (remanding
for district court to determine whether counsel’s 27-month miscalculation
constitutes deficient performance).     Robinson failed to show his counsel
underestimated his sentencing exposure, much less grossly did so. Counsel

                                        2
    Case: 10-30150 Document: 00511348545 Page: 3 Date Filed: 01/12/2011

                                  No. 10-30150

advised Robinson he was facing a substantial sentence whether he pleaded
guilty or proceeded to trial (20-year range for guilty-plea; in excess of 20 years
for going to trial), and informed him he could receive substantial reductions in
his sentence for acceptance of responsibility and substantial assistance.
Further, counsel testified: he repeatedly advised Robinson it would be in his
best interest to plead guilty; but, despite counsel’s efforts, Robinson was
adamant about proceeding to trial.
      AFFIRMED.




                                        3